UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6080



CARL BROWN,

                                             Petitioner - Appellant,

          versus


THOMAS CORCORAN; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1403-PJM)


Submitted:    April 21, 1998                 Decided:   June 22, 1998


Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carl Brown, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. Brown v. Corcoran, No. CA-97-1403-PJM (D. Md. Jan. 5,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2